UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):April 8, 2008(April 3, 2008) IR BIOSCIENCES HOLDINGS, INC. (Exact name of registrant specified in charter) Delaware 033-05384 13-3301899 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8767 E. Via De Ventura, Suite 190 Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) (480) 922-3926 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On April 3, 2008, IR BioSciences Holdings, Inc. (the “Company”), approved a new employment agreement with John Fermanis effective January 1, 2008 continuing his employment as Chief Financial Officer of the Company and its wholly owned subsidiary, ImmuneRegen BioSciences, Inc. for a period of two years.Mr. Fermanis’ previous employment agreement with the Company expired on December 31, 2007.On the same day, the Company also approved a change of control agreement with Mr. Fermanis effective January 1, Pursuant to terms of the employment agreement, Mr. Fermanis will be compensated at an annual base salary of $130,000 for the first year and $140,000 for the second year.Mr. Fermanis will also be eligible for discretionary bonuses under the Company’s stock option plan during his employment.The employment agreement has a term of two years, subject to early termination provisions.The Company may terminate the employment agreement at any time for cause, as defined in the employment agreement, and with 15 days notice without cause.Mr. Fermanis may terminate the employment agreement for any reason with 30 days notice.Upon termination of Mr. Fermanis’ employment by the Company without cause or constructive termination, as defined in the agreement, the Company agrees to pay to Mr. Fermanis the remainder of his salary for the year or six months salary, whichever is greater, and any accrued vacation.Pursuant to the terms of the employment agreement, Mr.
